  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 ROBERT FRANKLIN, Individually on                 §
 behalf of all putative class members,            §
                                                  §
           Plaintiff,                             §
                                                  §       CIVIL ACTION NO. ____________
 v.                                               §
                                                  §
 APPLE INC.,                                      §
                                                  §
           Defendant.                             §
                                                  §

                          PLAINTIFF’S ORIGINAL COMPLAINT
                        AND PETITION FOR CLASS CERTIFICATION

          1.      Plaintiff, Individually and as a Representative of similarly situated consumers as

members of any putative class, brings the following claims against Defendant and respectfully

states:

                                             PARTIES

          2.      Plaintiff, Robert Franklin, is a resident of Hopkins County, Texas and lives within

the Eastern District of Texas. Plaintiff’s residence within Hopkins County, Texas is his true, fixed,

and permanent home.

          3.      Defendant, Apple Inc., is a California corporation incorporated in the state of

California with its principal place of business located at 1 Infinite Loop, M/S 38-3TX, Cupertino,

California 95014. Defendant is and, at all relevant times, was doing business in the State of Texas

by selling and distributing its products. Defendant may be served via its registered agent for service

in Texas, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION           PAGE 1   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 2 of 10 PageID #: 2




                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction of this cause of action pursuant to 28

U.S.C. § 1332(a). Plaintiff’s true, fixed, and permanent home is in Hopkins County, Texas.

Therefore, Plaintiff is a citizen of Texas. Defendant is incorporated in California and maintains its

principal place of business in California, and is, thus, a citizen of California. Therefore, as Plaintiff

is a citizen of Texas, and Defendant is a citizen of California, complete diversity exists.

Additionally, Plaintiff seeks damages in excess of $75,000. Moreover, jurisdiction is also proper

pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332, et. seq. because

the amount in controversy for the proposed class is greater than $5,000,000. Similarly, jurisdiction

is proper pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. given the nature

of the class claims and the number of putative class members.

        5.      Defendant is subject to personal and general jurisdiction in this Court because it

maintains minimum contacts with Texas and engages in systematic and continuous contacts with

Texas by selling its products in Texas. Defendant purposefully avails itself of the privilege of doing

business in Texas by knowingly selling its products directly or indirectly to Texas consumers. The

subject claims arise from or relate to the Defendant’s contact with Texas.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) & (c) and CAFA

because Defendant is subject to personal jurisdiction in this District and is, therefore, a resident of

this District. Moreover, Plaintiff is a resident of this District, and all or a substantial part of the

underlying facts occurred within this District.




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION             PAGE 2   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 3 of 10 PageID #: 3




                                           FACTS

       7.      Defendant is involved in the manufacture, distribution, and sale of the iPhone 6

battery contained in the iPhone 6. The subject model iPhone 6 battery was installed in the iPhone

6 and sold throughout the state of Texas, including Plaintiff’s iPhone 6.

       8.      The subject model iPhone 6 battery was installed in thousands of iPhone 6s sold

and distributed in Texas. The iPhone 6 battery contains a defect at the time it is sold which renders

it unable to perform its intended function and unfit for its intended purpose. The iPhone 6 battery

contains a defect which makes it unable to reliably perform its function of powering the iPhone 6

without overheating. This defect creates a danger of explosion and fire in the iPhone 6.

       9.      In 2018, Plaintiff Robert Franklin purchased an iPhone 6, IMEI 352018078688608.

The subject iPhone 6 contained the subject model iPhone 6 battery that was un-merchantable and

defective.

       10.     Plaintiff’s iPhone 6 was originally purchased within the Eastern District of Texas.

Upon information and belief, hundreds and likely many thousands of iPhone 6s were also

purchased within the Eastern District of Texas and throughout the State of Texas, equipped with

the subject model iPhone 6 battery.

       11.     On August 15, 2019, Robert Franklin was listening to music on his iPhone 6, when

he noticed the music playing on his iPhone began to skip. As he picked up his iPhone to investigate,

his iPhone suddenly exploded and caught fire in his face, causing him to fall to the ground. In an

attempt to mitigate his fall, Mr. Franklin instinctively tried to brace himself with his right hand.

When Mr. Franklin fell to the ground, he immediately felt a burning pain in his eyes and right

wrist. Mr. Franklin suffered injuries to his eyes and wrist as a result of this incident, and these

injuries continue to plague Mr. Franklin to this day.



PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION          PAGE 3   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 4 of 10 PageID #: 4




       12.     With a defective battery, Plaintiff’s iPhone 6 was unsafe to operate and was

destroyed by the explosion. Plaintiff incurred economic loss damages associated with the loss and

replacement of his iPhone 6 and subsequent medical treatment for his injuries. Members of the

putative class have the same defective iPhone 6 battery and will incur substantially similar

economic loss damages associated with the loss and replacement of their iPhone 6s and possible

medical treatments.

                RULE 23 CLASS ACTION CERTIFICATION REQUESTED

       13.     Plaintiff adopts each paragraph set forth above as if fully set forth herein.

       14.     Pursuant to Rule 23, Plaintiff seeks certification of a class action in this matter with

respect to each of the claims alleged. Plaintiff has standing to seek class certification because he

is a member of the putative class. Plaintiff suffered financial loss related to the conduct complained

of herein and has suffered the same injury and seeks the same relief as other members of the class

and seeks to represent the class.

       15.     Plaintiff seeks the certification of a Texas-only class of persons or consumers.

Generally, Plaintiff seeks certification of a class defined generally as those Texas resident

individuals, consumers, or owners of cell phones who own an iPhone 6 equipped with the defective

iPhone 6 battery.

       16.     The prerequisites of Federal Rule of Civil Procedure 23(a) are met. The members

of such class are so numerous that joinder of all members is impracticable. Moreover, there are

common questions of law and fact to the class which predominate, and the claims or defenses of

the representative party here are typical of the claims and defenses of the class. The issues related

to the existence of a defect (as that terms is used in the warranty context) in the iPhone 6 product,

the existence of an implied warranty for owners of an iPhone 6, and the economic loss damage



PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION            PAGE 4   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 5 of 10 PageID #: 5




issues will all be common the class and will predominate over any individual issues.

          17.    Plaintiff, along, with counsel, has proper standing and will fairly and adequately

protect the interests of the class. Plaintiff has standing to bring the class claims, and he and his

counsel will diligently pursue the subject claims for the class.

                BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY

          18.    Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          19.    Defendant is a merchant and/or supplier of the subject iPhone 6 and its included

iPhone 6 battery. Defendant’s sale of phones equipped with the subject model iPhone 6 battery

included an implied warranty of merchantability in Texas. The iPhone 6, by virtue of a defect in

the battery, was un-merchantable at the time it was purchased because the iPhone 6 was not fit for

its ordinary purpose for the useful life of the iPhone 6. Plaintiff and members of the putative class

purchased, own, or operate an iPhone 6 manufactured and sold by Defendant equipped with an

iPhone 6 battery which is un-merchantable and have suffered economic injury as described herein.

          20.    Plaintiff, individually and on behalf of the members of the putative class, brings a

claim for breach of the implied warranty of merchantability pursuant to the Uniform Commercial

Code, as adopted in Tex. Bus. & Com. Code § 2.214, et seq. and actionable under the Texas

Deceptive Trade Practices Act, Tex. Bus. & Com. Code § 17.50, et seq. Any effort to disclaim the

implied warranty of merchantability was inadequate and unenforceable under Texas law.

          21.    Defendant’s breach of the implied warranty of merchantability was the producing

and/or proximate cause of the economic loss damages alleged herein for owners of iPhone 6s sold

by Defendant.




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION           PAGE 5   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 6 of 10 PageID #: 6




                               EXPRESS WARRANTY CLAIMS

          22.   Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          23.   Plaintiff and members of the putative class were provided an express warranty at

the time of sale of the iPhone 6. Defendant warranted that the iPhone 6 would be free from defects,

meet design specifications, and be suitable for its intended purpose. Moreover, Defendant

warranted that it would pay the expenses associated with any product defect and needed repair.

The subject iPhone 6 battery requires inspection, replacement, or repair in each iPhone 6, which

involves economic loss and which Plaintiff claims should be covered by the express warranties

described herein. Any time or usage bases used to deny repair warranty coverage is unreasonable

and unconscionable given the latent and hidden nature of the subject defect and is not enforceable

upon the members of the putative class.

          24.   Plaintiff, individually and on behalf of the members of the putative class, brings a

claim for breach of express warranties pursuant to the Uniform Commercial Code, as adopted in

Tex. Bus. & Com. Code § 2.313, et seq. Moreover, Plaintiff brings such claims pursuant to the

Texas Deceptive Trade Practices Act, Tex. Bus. & Com. Code § 17.50, et seq.

          25.   Plaintiff’s and members of the putative class’ damages alleged herein were

proximately caused by the breach of express and implied warranties alleged herein.

                          MAGNUSON-MOSS WARRANTY ACT CLAIMS

          26.   Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          27.   Plaintiff, individually and on behalf of members of the putative class, brings a claim

pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq. (the “Magnuson-Moss




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION           PAGE 6   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 7 of 10 PageID #: 7




Act” or “Act”) arising from Defendant’s violation of the implied warranty of merchantability

arising under Texas law and express warranties. Plaintiff seeks inclusion in any class and to

represent those purchasers of the iPhone 6 for the following Magnuson-Moss Warranty Act claims.

       28.       The iPhone 6, along with the included iPhone 6 battery, are “consumer products”

within the meaning of the Magnuson-Moss Act. Plaintiff and members of the putative class are

“consumers” within the meaning of the Act. Defendant is a “warrantor” or “supplier” within the

meaning of the Act.

       29.       The written affirmations of fact or promises made in connection with the sale of the

iPhone 6 or the iPhone 6 battery, which relate to the nature of the material or workmanship and

affirm or promise that such material or workmanship is defect free or will meet a specified level

of performance for the lifetime of the iPhone 6, are “written warranties” within the meaning of the

Act.

       30.       The inspection, repair, and replacement of the defective iPhone 6 and the iPhone 6

battery is “reasonable and necessary maintenance” under the Act.

       31.       Plaintiff, individually and on behalf of the members of the putative class, claims,

pursuant to the Magnuson-Moss Act, the right to a repair or remedy of the defect existing in the

battery of the iPhone 6 within a reasonable time. Moreover, any attempt to limit the duration or

deny the existence of any implied warranty on the iPhone 6 and the iPhone 6 battery is improper

under the Act.

       32.       Plaintiff claims the right to replacement free of charge of the defective iPhone 6

and its included battery, on behalf of the members of any putative class in any iPhone 6 pursuant

to the Act and warranty claims set forth herein. This would include incidental damages, including

in-store inspections and repair services.




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION           PAGE 7   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 8 of 10 PageID #: 8




          33.   Plaintiff, individually and on behalf of the members of the putative class, claims all

remedies available under the Act.

                      DECEPTIVE TRADE PRACTICES ACT CLAIM

          34.   Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          35.   Plaintiff and members of the Texas class are consumers, as defined by the

Deceptive Trade Practices Act (“DTPA”), Texas Business and Commerce Code sections 17.41-

17.63. Plaintiff sought or acquired goods or services from Defendant, as defined by the DTPA,

when he purchased the iPhone 6.

          36.   Defendant can be sued under the DTPA because it is a “person” under the DTPA’s

definitions and because it used false, misleading, or deceptive acts or practices as defined by the

Act and described previously.

          37.   Plaintiff, individually and as representative of the putative class, also asserts DTPA

claims for violations of the express and implied warranties set forth herein.

          38.   Plaintiff and members of the Texas class have suffered economic harm as a result

of Defendant’s actions and statutory violations. Plaintiff has suffered actual, incidental, and

consequential damages.

                                            DAMAGES

          39.   Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          40.   Plaintiff suffered direct financial damages or benefit of the bargain damages by

receiving an iPhone 6 and its included defective iPhone 6 battery, which were of a reduced value

in comparison to such goods if they had been as warranted and non-defective. All members of the




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION             PAGE 8   OF   10
  Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 9 of 10 PageID #: 9




class herein suffered the same or similar direct damages. Plaintiff, individually and on behalf of

the members of the putative class, seeks these direct economic damages.

          41.   Plaintiff suffered incidental damages as a result of the reasonable expenses incurred

to replace the iPhone 6. The members of the class will incur the same or substantially similar

economic damages. Plaintiff, individually and on behalf of the members of the putative class, seeks

these incidental damages.

          42.   Plaintiff has been required to incur attorney’s fees and court costs to pursue the

claims alleged herein and seeks recovery for the same. Plaintiff, individually and on behalf of the

putative class, seeks to recover all attorneys’ fees and costs pursuant to Tex. Civ. Prac. & Rem.

Code. § 38.001(8), the DTPA, the Magnuson-Moss Act, and Texas law.

          43.   Plaintiff, individually and as representative of the putative class, prays for all

damages to which he is entitled under both law and equity herein.

                          CLAIM FOR PREJUDGMENT INTEREST

          44.   Plaintiff seeks prejudgment interest at the maximum legal rate.

                APPLICATION OF SERVICEMEMBERS CIVIL RELIEF ACT

          45.   Plaintiff adopts and re-alleges each paragraph set forth above as if fully set forth

herein.

          46.   It is likely that members of the putative class include active-duty United States

military personnel. As such, these individuals are entitled to the protections afforded by the

Servicemembers Civil Relief Act, 50 U.S.C. 501 et seq. As such, the running of any applicable

statute of limitations would be tolled during periods of active service.

                                          JURY DEMAND

          47.   Plaintiff requests that a jury be convened to try the factual issues of this case.




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION            PAGE 9   OF   10
 Case 4:21-cv-00354-ALM Document 1 Filed 05/06/21 Page 10 of 10 PageID #: 10




                                      PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays this Court certify the

requested class and that judgment be entered in Plaintiff’s favor against Defendant on all claims

and for all damages alleged herein.


                                                      Respectfully submitted,


                                                      /s/ Jeffrey T. Embry
                                                      Jeffrey T. Embry
                                                      State Bar No. 24002052
                                                      Attorney-in-Charge
                                                      Margaret C. Pennell
                                                      State Bar No. 24116893
                                                      HOSSLEY & EMBRY, LLP
                                                      515 S. Vine Ave.
                                                      Tyler, Texas 75702
                                                      Ph. 903-526-1772
                                                      Fax. 903-526-1773
                                                      jeff@hossleyembry.com
                                                      meg@hossleyembry.com

                                                      AND

                                                      Matt Montgomery
                                                      State Bar No. 24041509
                                                      HOSSLEY & EMBRY, LLP
                                                      4733 Don Drive
                                                      Dallas, Texas 75247
                                                      Ph. 214-390-2349
                                                      matt@hossleyembry.com

                                                      ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND PETITION FOR CLASS CERTIFICATION        PAGE 10   OF   10
